Citation Nr: 9927098	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1966.

The veteran's original claim of entitlement to service 
connection for an eye disorder was denied by rating decisions 
issued in August 1991.  He was informed of these decisions, 
and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which found that new and material evidence 
had not been submitted.

This case was previously before the Board in November 1998, 
at which time it was remanded to comply with the veteran's 
outstanding request for a personal hearing.  The veteran 
provided testimony before the undersigned Board Member in 
July 1999, a transcript of which is of record.  Accordingly, 
the Board finds that the remand directives have been complied 
with, and that a new remand is not required in order to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that the veteran has submitted several 
statements in which he contended that he made a claim of 
entitlement to service connection for an eye disorder in 
April 1966 that was never adjudicated.  In support of his 
claim, he has submitted a copy of an AF Form 452, 
Serviceman's Statement Concerning Application For 
Compensation From the Veterans Administration, dated in April 
1966.  On this statement, the veteran asserted that he had 
filed an application for disability compensation, but does 
not state what the claimed disability was.  At the July 1999 
personal hearing, it was contended that the failure to 
adjudicate the veteran's April 1966 application constituted 
clear and unmistakable error.  

A review of the claims folder does not show that the RO has 
ever addressed the veteran's contention that he submitted a 
claim of service connection for an eye disorder in April 
1966, including the contention that it constitutes clear and 
unmistakable error.  Therefore, this matter is referred to 
the RO for appropriate action, to include an initial 
determination of whether the veteran has satisfactorily 
raised a claim of clear and unmistakable error.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for an eye disorder was previously denied by an 
August 1991 rating decision.  The veteran was informed of 
this decision and did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an eye disorder bears 
directly and substantially upon the specific matter under 
consideration, it is not cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The evidence on file shows that prior to his period of 
military service, the veteran underwent three eye operations 
to correct muscle contraction/strabismus.

4.  The veteran's uncorrected vision was found to be 20/20 
for both eyes on both his September 1961 enlistment 
examination, and his March 1966 separation examination.  Both 
of these examinations also clinically evaluated his eyes as 
normal.

5.  It was noted on the March 1966 separation examination 
that the veteran had worn glasses since 1944 for near and 
distant visual acuity.

6.  Medical evidence is on file which indicates that the 
veteran's current vision problems are due to either his 
strabismus which developed as a child, or due to post-service 
head trauma.

7.  No competent medical evidence is on file which shows that 
the veteran has developed an acquired eye disorder due to his 
period of active duty.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision denying service 
connection for an eye disorder is final.  38 U.S.C. § 4005(c) 
(1988) (38 U.S.C.A. § 7105 (West 1991 & Supp. 1999)); 38 
C.F.R. § 19.192 (1990) (38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has been presented to reopen 
the veteran's claim for an eye disorder; the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).  

3.  The claim of entitlement to service connection for an eye 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in May 1991 in which 
he claimed service connection for loss of eyesight.  He 
stated that he was treated for this condition in 1964 and/or 
1965, and referred the RO to his service medical records.

Two private medical statements were received in 1991 from the 
Colorado Optometric Center.  One of these statements was 
undated, while the other was dated in May 1991.  Both of 
these statements assert that the veteran underwent an eye 
examination at this facility in October 1989.  The undated 
statement reported that the veteran's uncorrected visual 
acuity was 20/80 for the left eye, and 20/200 for the right 
eye.  With the proper lens prescription, the veteran was able 
to see 20/20 in both eyes, together and individually.  
However, due to an eye turn when the veteran was younger, he 
had had to undergo three different muscle surgeries on his 
eyes.  As a result, he was unable to use both eyes together, 
and could not obtain depth perception.  It was also stated 
that the health of both eyes was normal.  

The May 1991 statement essentially reiterated the information 
contained in the undated statement.  It also provided a 
little more detail concerning the veteran's current eye 
problems.  Specifically, in the distance, he had an 
alternating exotrope (one eye turns out), while his near 
vision had an alternating esotrope (one eye turns in).  Also, 
it was found that the veteran's ocular health was 
unremarkable except for early posterior subcapsular cataracts 
in each eye.

A private medical statement is on also file from the Arizona 
Eye Clinic, dated in June 1991.  The physician stated that 
she first saw the veteran in June 1991, at which time he had 
a complete routine eye examination which revealed a history 
of prior strabismus surgery in childhood.  Additionally, he 
related a history of recent head trauma in April 1991.  The 
veteran's visual acuity, with his present glasses, was 20/25 
and 20/30.  With best correction of a +3.25 in the right and 
a +2.25 +1.00 X 18 in the left, he could see 20/20 in both 
eyes.  Overall, the ocular examination essentially showed 
residual motility disorder most likely secondary to the 
previous strabismus problem.  It was also noted that the 
veteran reported that he did not use his eyes binocularly.  
Rather, he used one eye for distances and one eye for near.  
The physician opined that this was most likely also a result 
of the veteran's previous strabismus.  Moreover, the 
physician stated that the only finding of significance was 
temporal pallor of the optic nerves.  As a result, the 
physician asked the veteran to get a "sed rate," as well as 
a "FTA-ABS VDRL and CBC," with differential.  The physician 
also stated that she would like to see the veteran in follow-
up in four months.  Also submitted was a copy of the June 
1991 lens prescription from the Arizona Eye Clinic.

A subsequent statement from the Arizona Eye Clinic, dated in 
July 1991, reveals that the veteran was seen later in June 
1991 for complaints of blurred vision in his right eye.  As a 
result, a new prescription was given for the veteran's right 
eye.

A lay statement from the veteran's father, dated in July 
1991, was also of record at the time of the prior denial.  
His father stated that the veteran had three eye operations 
when he was a child, the last one was when the veteran was 
about thirteen years old.  After the last operation, the 
veteran had no more vision problems until his military 
service, where he was involved with missiles.

Copies of the veteran's service medical records were also on 
file, which included his September 1961 enlistment 
examination, a concurrent Report of Medical History, and his 
March 1966 separation examination.  The veteran's eyes were 
clinically evaluated as normal on his September 1961 
enlistment examination.  His uncorrected vision was 20/20 for 
both eyes.  Intraocular tension was normal.  On his September 
1961 Report of Medical History, the veteran asserted that he 
had experienced eye trouble in the past.  The veteran's eyes 
were clinically evaluated as normal on the March 1966 
separation examination.  His uncorrected vision was 20/20 for 
both eyes.  Field of vision and intraocular tension were 
normal.  His night vision was found to be "NIBH."  
Furthermore, it was noted that the veteran had had eye 
operations in 1944, 1945, and 1956 to correct muscle 
contraction, with good results, "no comp., no seq."  
Additionally, it was noted that he had worn glasses since 
1944 for near and distant visual acuity.  Vision on 
examination was noted to be 20/20 for both eyes without 
glasses, "no comp., no seq."

In an August 1991 rating decision, the RO denied service 
connection for a bilateral eye disorder.  The RO stated that 
a complete review of the evidence showed that the veteran's 
eye condition (strabismus) existed prior to his entry into 
service.  Moreover, there was no evidence in the available 
records of any aggravation of this condition during service 
with his vision being 20/20, uncorrected at separation.  
There was no evidence that posterior subcapsular cataracts 
were incurred in service.  

Thereafter, additional evidence was received in the form of 
private lens prescriptions, dated in March 1987 and July 
1991.  A Confirmed Rating Decision, dated later in August 
1991, upheld the denial of the veteran's claim of service 
connection for a bilateral eye disorder.  The veteran was 
informed of the denial of his claim by correspondence dated 
in August 1991, and again in September 1991.  Additionally, 
the correspondence informed the veteran that he had a right 
to appeal the decision.  The August 1991 correspondence had 
the veteran's procedural and appeal rights printed on the 
back, while the September 1991 correspondence enclosed a VA 
Form 1-4107 which explained both his procedural and appeal 
rights.

Following the September 1991 correspondence, no communication 
is of record from the veteran until January 1995.  Among 
other things, the veteran asserted that his discharge 
examination was totally incorrect.  He contended that he did 
have disability in his eye sight, but that the discharge form 
stated that he had 20/20 vision uncorrected when in fact he 
had to wear glasses of which there was other ample medical 
evidence.

By correspondence dated in March 1995, the RO informed the 
veteran that he needed to present new and material evidence 
in order to reopen his service claim of service connection 
for an eye disorder due to the prior final denial.

The evidence submitted to reopen the veteran's claim includes 
the following:

Additional copies of the veteran's service medical records 
which cover the period from December 1961 through February 
1966.  Among other things, these records contain entries 
concerning the veteran's eyes in September 1962, January 
1963, and February 1966.  The September 1962 records show a 
lens prescription was assigned for the veteran.  The entry 
from January 1963 notes that the veteran's vision was 20/20 
for both eyes, unaided and aided.  His vision was again noted 
to be 20/20 for both eyes in February 1966.  However, it is 
unclear whether this record was indicating that this vision 
notation was with or without glasses.  Nothing in these 
records indicates treatment for or a diagnosis of an acquired 
eye disorder during the veteran's period of active duty.

A May 1993 Administrative Law Judge Decision from the Social 
Security Administration is on file which shows that the 
veteran was found to be severely disabled due to his 
strabismus, depression, and personality disorders.  The 
veteran was awarded disability insurance benefits commencing 
December 31, 1990.

In an August 1996 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for an eye disorder.  
The RO found that the additional service medical reports 
showed visual acuity of 20/20 bilaterally and that the 
veteran was still somewhat exotropic.  It was determined that 
this evidence was not new because the enlistment and 
discharge reports previously considered showed 20/20 vision.  
Furthermore, the RO found that this evidence was not material 
because it did not establish that eye condition of strabismus 
with esotropia and exotropia which existed prior to 
enlistment was aggravated, or that cataracts were incurred in 
service.

Following the August 1996 rating decision, private medical 
records concerning the veteran's eyes were added to the file 
which cover a period from September 1993 to August 1994.  
Among other things, the records from September 1993 note that 
the history of the present illness included possible visual 
field defect and head trauma in 1990 when the veteran was 
struck by a "billy club."  In a statement dated in August 
1994, it was noted that the veteran sustained significant 
head trauma in 1990, and since that time he had noted loss of 
peripheral vision.  It was also noted that the veteran had a 
history of amblyopia in the left eye, and that he underwent 
eye muscle surgeries in childhood.  On examination, the 
visual acuity with correction was 20/20 for the right eye and 
20/400 for the left eye.  Furthermore, the physician opined 
that while it was possible that head trauma may have resulted 
in severe constriction of the veteran's visual fields, he 
(the physician) suspected functional visual loss.  Therefore, 
the physician recommended that the veteran follow-up with a 
neurologist for a comprehensive examination to include 
further evaluation of possible visual field loss.

At his July 1999 personal hearing, the veteran acknowledged 
that he had had three eye surgeries prior to his enlistment 
into military service.  However, he asserted that there were 
no problems with his vision at the time of his enlistment.  
The veteran testified that his in-service duties, which 
involved missiles, caused a great deal of strain on his eyes.  
He also testified that he was wearing glasses at the time of 
his discharge from service.  Therefore, he indicated that the 
finding on his separation examination that his vision was 
20/20 uncorrected was inaccurate.

Also at his personal hearing, the veteran submitted copies of 
private 91 point, full field screening tests of his right eye 
and left eye.  These tests were conducted in 1993.   He also 
submitted a document showing a mathematical equation he had 
worked out to demonstrate his vision loss.  The results of 
this equation showed that the angle of vision for his right 
eye was approximately 3 degrees 24 minutes, while the angle 
for his left eye was 5 degrees 39 minutes.  At his hearing, 
the veteran explained that this meant he could see the other 
objects in the periphery, but that he did not have a 20/20 or 
20/400 vision for objects in the periphery.  He stated that 
his vision fell off real fast and that he could only see 
about 3 meters to infinity out of his right eye, and that it 
was about 14 cm to 1 meter for his left eye.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1998).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As mentioned above, the veteran's claim of 
entitlement to service connection for an eye disorder was 
previously denied because his strabismus was found to pre-
exist service and was not shown to have been aggravated 
therein.

The additional evidence submitted to reopen the veteran's 
claims includes service medical records that were not on file 
at the time of the prior denial.  The Board notes that these 
records do tend to show more about the veteran's vision 
during his military service than was previously known at the 
time of the prior denial.  Further, the veteran has also 
submitted private medical records which indicate that his 
current vision problems might be due to post-service head 
trauma.  Thus, these records do contribute "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability ..."  Hodge at 1363.  
Accordingly, the Board concludes that this additional 
evidence bears directly and substantially upon the specific 
matter under consideration, it is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well grounded.

While the evidence on file shows that the veteran underwent 
three eye operations to correct muscle contraction/strabismus 
prior to his entry into military service, his uncorrected 
vision was found to be 20/20 for both eyes on his September 
1961 enlistment examination.  Further, his eyes were 
clinically evaluated as normal at that time.  Thus, the 
evidence shows that the veteran's pre-existing strabismus was 
asymptomatic at the time of his enlistment.

Despite the veteran's contentions to the contrary, the 
evidence does not support the conclusion that an eye disorder 
underwent an increase in severity during his period of active 
duty.  His uncorrected vision was found to be 20/20 on his 
March 1966 separation examination, and his eyes were 
clinically evaluated as normal.  It is noted that the veteran 
has asserted that he was required to wear glasses after his 
entry into service, and the service medical records do 
indicate that a lens prescription was assigned.  However, as 
noted above, VA regulations specifically state that 
refractive error of the eye is not considered a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Additionally, the service medical 
records do not indicate that the veteran's uncorrected vision 
was anything other than 20/20.  Moreover, it was noted on the 
March 1966 separation examination that the veteran had worn 
glasses since 1944 for near and distant visual acuity.  
(emphasis added).

The Board has carefully considered the veteran's testimony as 
to the increase in his eye condition during service.  
However, the Board notes that nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, while he is qualified, as a lay person, to 
describe the visual problems he has experienced since 
service, he is not qualified to determine whether any such 
problems represented an increase in the pre-service 
strabismus or the onset of other eye pathology, other than 
refractive error.  Therefore, competent medical evidence is 
necessary in order to well ground the veteran's claim.  See 
Grottveit at 93; see also Savage v. Gober, 10 Vet. App. 488 
(1997) (where the disability is of the type as to which lay 
observation is not competent to identify its existence, 
medical evidence, and not simply a showing of continuity of 
symptoms, is needed to provide a nexus between the veteran's 
in-service symptoms and the currently diagnosed 
disabilities).

The competent medical evidence tends to show that the 
veteran's current vision problems are either due to his 
strabismus which he had had as a child, or that it might be 
due to post-service head trauma.  No competent medical 
evidence is on file which tends to show that the veteran has 
an acquired eye disorder which began during service or is a 
result of his period of active duty, or that the pre-service 
strabismus increased in severity during his period of 
service.  Accordingly, the Board must conclude that the 
veteran's claim is not well grounded and must be denied.  
Caluza at 506.

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it being not well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  However, 
VA may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  In the instant case, the Board 
finds that the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an eye 
disorder, the claim is reopened.

Entitlement to service connection for an eye disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

